Case 1:19-cr-10141-LTS Document120 Filed 03/18/20 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

GENERAL ORDER 20-4
MARCH 16, 2020

IN RE: CORONAVIRUS PUBLIC EMERGENCY
ORDER CONCERNING CRIMINAL PROCEEDINGS

SAYLOR, C.J.

WHEREAS, since the Court’s issuance of General Order 20-2 on March 12, 2020,
concerning Jury Trials and Other Proceedings, further information about stemming the spread of
the coronavirus and COVID-19 has continued to become available;

WHEREAS, as noted in General Order 20-2, the Governor of the Commonwealth of
Massachusetts has declared a public health emergency throughout the state in response to the
spread of the coronavirus and COVID-19;

WHEREAS, as noted in General Order 20-2, the Centers for Disease Control and
Prevention and other public health authorities have advised the taking of precautions to reduce
the possibility of exposure to the virus and slow the spread of the disease; and

WHEREAS, on March 13, 2020, the President of the United States declared a national
emergency;

NOW, THEREFORE, to further protect the public health, and in order to reduce the size
of public gatherings and reduce unnecessary travel, the United States District Court for the
District of Massachusetts hereby issues the following order:

As set forth below, as a general matter, the United States District Court for the District of

Massachusetts will continue to hold criminal proceedings where personal liberty and/or public
Case 1:19-cr-10141-LTS Document 120 Filed 03/18/20 Page 2 of 4

safety issues are immediately implicated. All other criminal proceedings, subject to certain

exceptions as set forth below, will be continued for 60 days.

1,

All initial appearances, arraignments, and detention hearings shall proceed in the ordinary
course. However, subject to the discretion of the presiding judicial officer, such proceedings
may take place by videoconference where feasible. As provided by Fed. R. Crim. P. 10(b),
defendants may waive appearance at an arraignment. All defendants shall be deemed to have
consented to conducting the initial appearance and arraignment by videoconference pursuant
to Fed. R. Crim. P. 5(f) and 10(c) unless the defendant files a specific objection with the
presiding judicial officer. This provision shall apply to new charges, superseding charges,
and proceedings to revoke probation or supervised release.

All existing pretrial deadlines in criminal cases are extended 60 days, unless otherwise
directed by the presiding judicial officer,

All discovery and pretrial conferences in criminal cases shall proceed by videoconference or
telephone where feasible, subject to the discretion of the presiding judicial officer.

All hearings on criminal motions (other than motions for release or detention) are continued
for 60 days, whether or not they involve the taking of evidence. However, the presiding
judicial officer may hold such a hearing to protect public safety, to safeguard a liberty
interest, or for another case-specific compelling reason. All such hearings that do not involve
the taking of evidence shall be conducted by videoconference or telephone where feasible,
subject to the discretion of the presiding judicial officer.

All proceedings on possible revocation of probation or supervised release are continued for
60 days. However, the presiding judicial officer may conduct such a proceeding to protect

public safety, to safeguard a liberty interest, or for another case-specific compelling reason.
Case 1:19-cr-10141-LTS Document120 Filed 03/18/20 Page 3 of 4

6. To the extent the presence of the defendant is required in any discovery conference, pretrial
conference, or motion hearing, where feasible, and subject to the discretion of the presiding
judicial officer, defendants shall appear by videoconference or telephone. Any defendant
seeking to invoke his or her right to appear in person at a particular proceeding pursuant to
Fed. R. Crim. P. 43 or the Sixth Amendment shall do so by motion directed to the presiding
judicial officer.

7. All proceedings under Fed. R. Crim. P. 11 to change a plea are continued for 60 days.
However, a presiding judicial officer may determine that there is good cause for such a
proceeding to occur. All such proceedings shall be conducted by videoconference or
telephone where feasible, subject to the discretion of the presiding judicial officer.

8. All sentencings are continued for 60 days, unless (1) any party requests a sentence that if
imposed would be exceeded by the time of the continued sentencing date; (2) the low end of
the guideline sentencing range allows for a non-custodial sentence and the defendant is in
custody; or (3) there is a liberty, public safety or other case-specific compelling reason why
such a continuance would be inappropriate. The presiding judicial officer shall determine
whether to invoke any of those exceptions to permit a sentencing to proceed.

9. The time period of any continuance entered as a result of this Order shall be excluded under
the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), as the Court finds that the ends of justice
served by taking that action outweigh the interests of the parties and the public in a speedy
trial. The Court may extend or modify the period of exclusion as circumstances may

watrant.
Case 1:19-cr-10141-LTS Document120 Filed 03/18/20 Page 4 of 4

10. Any judicial officer holding a court hearing pursuant to this Order shall take such steps,
including such things as maintaining physical distance in the courtroom, as may be lawful
and reasonable under the circumstances to protect public health and safety.

11. Because of the limited availability of videoconferencing facilities at detention facilities,
judicial officers, deputy clerks, counsel, and the United States Marshals Service shall work
cooperatively to facilitate its use where appropriate.

12, Discretion is vested in the presiding judicial officer in any particular matter to make
exceptions to this Order based upon the interests of justice, public safety, and individual
liberty in a particular case.

13. This Order is effective today, March 16, 2020.

  

 

So Ordered.
F. Dennis Saylor IV
Dated: March 16, 2020 Chief Judge, United States District Court
